Title: To George Washington from George Augustine Washington, 26 March 1790
From: Washington, George Augustine
To: Washington, George



Honord Uncle
Mount Vernon March 26th 1790.

Your Favor of the 14th did not come to hand untill the day before yesturday owing as I was informed to a delay of the Mail north of Baltimore.
Previous to my paying Messrs Porter & Ingrahams Acct I satisfied myself by Mr Lears statement on the Ledger and their last acct renderd that I was right in so doing. but in all matters of the kind where I have doubts, shall delay payment and take Your directions: the last payment Mr Lear made those Gentlemen was 28 oz. 1 Qr Gold £106.13.6 at which time there was a Ball: due them as stated in their last acct of £39.8.0¾. The original accts I kept, those forwarded You were Copies.
I did not in many instances suffer Mares or Jennets to be taken away which were sent to the Jacks without payment being made, but confess I was wrong in suffering it in any, and in future will not allow it. it is disagreeable to refuse some persons.

notwithstanding it is an indulgence that no one has a right to expect.
The 6 mares which remaind to complete the 20 purchased by Mr Zantzinger arrived here on Friday night last. a Copy of the discriptive list which accompanied them is enclosed, of these I do not think less favorably than the first sent—there were three of the last Blacks which with the one before discribed as black and all black are pretty well matched and are fine mares—the black and all black is the youngest and promis’s to be the largest—I have enclosed Mr Zantzingers Letters—I would have setled with the Men—the bills taken by them to this place would have enabled me to have done it but could not ascertain their return expences.
I shall be making enquiry for a person to replace Fairfax (but make no engagement) in case he continues his determination of going—The Son of Mr James DeNeil who Doctr Stuart was speakg to you of in such high terms he has now in his service as an Overseer on the plantn he purchased of Pain—the Doctr speaks in terms of the greatest dissatisfaction of his cruelty and intolerable management and has determin’d to part with him—Mr Gwins character stands very high and I believe deservedly so—but no enducement short of setling on his own estate would tempt him to leave Mr Fitzhugh I am persuaded—he has purchased Mr Fendall⟨s⟩ seat in Maryland and is very desirous of setling himself, but has been prevented by Mr Fitzhughs great aversion to parting with him—I have had an application for The Ferry & Frenches from a Mr Anthony Whiting an Englishman who says much of his knowledge as a manager and produced as a proof of it a certificate from General Dickinson and Mr Cadwalader, a copy of which I took and have enclosed—he desired I would refer You to Mr Cadwalader who is in Congress for further information of his qualifications and character—he says he is out of service at present and would take the management of those places—but talks of 40 Guineas the first year and signified his expectation of an encrease after from the proofs he expected to give of his good management⟨.⟩ he appeared conversant in the business he profess⟨’d⟩ he said that he had been entrusted with the entire management of General Cadwaladers estate and for some time had no assistant, but finding he was incompetent to it they allowed him I think 70 Guineas, out of which he was

to obtain assistance on the best terms he could—he applied for the Ferry understanding a person would be wanting but seem’d to signify that he thought himself competent to act on a larger scale—Mr Cadwalader perhaps may be able to give you certain information—he may perhaps be qualified to replace Fairfax should he go—the Mans conversation so far as I am capable of judging is much superior to what is met with among people of that pursuit—he is now in Chester Town Maryland where he desired I would direct to him in case You should incline to employ him—I have informed Mr Bloxham that You would continue him no longer than the end of the year—I believe it was not an agreeable communication to him but he said that it was, and wished to go before winter set in. if you would liberate him I told him that this was an unseasonable time for changeing Overseers but should mention it to you and if one could be got I did not know of any great objection there would be to it nor do I for He has not much to recommend him—I intended on my return from Berkley to have removed Davy to D: Run and Will to Muddy hole but on mentioning it to Davy he beged that he might not, and urged that he did not think You would compell him to it for that since the severe fit of the jaundice he had before you went away that he had been very weakly and thought himself unable to take the management at D: Run that he was now fixed and hoped to give you satisfaction—he really appears to conduct himself well and what he says of his health I think is so, for he looks badly—I thought it best to communicate his dislike to removing and take your directions, for to press it on him I fear’d not much could be expected of him—and by continuing Will untill I heard from You no great injury could arise—tho’ not much can be said of his skill he is active and perfectly disposed to execute orders—but do not think his management equal to conducting a plantan of its consequence—I have enclosed the No. of 8 hoggsheads of Tobacco which have been inspected and will the others which I expect will be 6. I have not seen the Inspecter but understand it was much approved—I shall be sorry if Colo. Biddle should not be able to furnish the ballance of the Buckwheat—the 200 Bushls shiped on bord of Capt. Elwood has arrived—the Gardner very much lamented not recieving the Cabbage seed which was mentiond in his list, the other seed came safe—he seems fond of flours &c. but says

he will pay strict attention to the more necessary parts of Gardning by furnishing a good supply for the Kitchen—The Posts which stood against the Barn at the Mansion house I had put within shortly after You left home—the winter has been so wet that the Fence at D: Run from the Corner of No. 7 across the swamp has not yet been done but shall not be neglected and hope to make the divisions in the Mill meadow which were directed—When Bishop and Green went away I had the house secured and attended to, so that it has sufferd no injury—they are living at a place of Colo. McCartys where Mrs Barns formerly lived.
The Ground has only been in order for seeding for a few days and that in parts of the fields at D: Run Muddy hole and R: Plantn at Frenches they were plowing but the Ground too wet for sowing at the above mention’d Plantns they have been seeding for 3 or four days but the rain that fell last night and to day will I fear put a stop to it for some time and the present appearances of the weather threatens much more—the plowing at the Ferry & Frenches has and fear will for some time be much interupted by the distemper among the horses some of them are very ill 2 Peter fears will die I make him direct for them—it is a violent running at the nose and some swell very much in throat it has attacked several of the horses about the house—I lost one some time ago and had another on the eve of death for near two months most of the Mules have had it and some severely—the severe frost previous to the heavy fall of snow has been a very fatal one the wheat where the ground is flat has sufferd severely and I fear very little inded will ever recover it—I delay’d the sale of Flour as long as it appeard prudent to risk it indeed before I went to Berkley I was offerd by Mr Potts 41/ which I would have taken but you appeard by Your Letters to think there was no reason to apprehend a fall therefore declined it—on my return went to Alexandria to examin the Market and found that 40 was the highest price—Mr Potts & Wilson who had been among the Principal purchasers Commission’d by Mr Donald had recd orders not to exceed 36/. it appeard to me from the best information that I could obtain that a rise was very uncertain and from the fluctuating state it had been in for some time ⟨thought it⟩ advisable after a full deliberation to dispose of

the whole on hand—119 Bls Comn Flour @ 40/6 d. taken from the Mill by Colo. Hoe. 38 Bls of Ship Stuff @ 14/6 d. pr hundred and 1/6 d. for the Barrel—35 Bls Midlings @ 17/ pr hundred and 1/6 d. for the Bl taken at the Mill and the Cash pd by Horn & Jemmison Bakers in Alexandria—Mr Lawry offerd me 41/ deliverd at Alexandria but required a credit untill June—but accident and delay taken into consideration induced me to prefer 40/6 d. Cash—Fanny joins me in sincerest affection to You my Aunt & the Children and good wishes to the Family—with the tenderest regard I am Honord Uncle Your truely affectionate Nephew

Geo: A: Washington

